Title: To Alexander Hamilton from James McHenry, 12 October 1800
From: McHenry, James
To: Hamilton, Alexander


Baltimore 12 Octbr. 1800
My dear Hamilton
Mr Wolcott informed me by a letter recd yesterday evening that he was to leave the seat of Government (on a visit to his family) to day. He goes by way of Lancaster & I expect will pass through to New York in which case I pray you to give him the inclosed letter. If any accident should prevent his seeing you, be pleased to send it to him. It will shew you what I think of things here and my expectations relative to the number of votes this state may furnish to Mr Adams & Gen Pinckney.
Will Rhode Island vote for Pinckney? Will Massachusetts give him all her votes? Will Connecticut give him the whole number and to Adams not more than six or nine? If these questions can be answered affirmatively Genl Pinckney will be our next President.
Yours affcley
Alexr Hamilton Es
